ORDER
PER CURIAM.
The plaintiff, Sandra Mulikey, appeals the trial court’s judgment entered upon a jury verdict for the defendant, Diogenes Jones, in this personal-injury action arising from a motor-vehicle collision. The plaintiff alleges the trial court erred in denying her motion for directed verdict on the issue of liability, and in excluding evidence that she did not have health insurance.
We have reviewed the parties briefs and the record on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).